Citation Nr: 0309587	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
migraine headaches.

2.  Entitlement to service connection for a psychiatric 
disorder, characterized as mood swings, to include as due to 
an undiagnosed illness.

3.  Entitlement to service connection for bilateral plantar 
fasciitis.

4.  Entitlement to service connection for folliculitis, to 
include as due to an undiagnosed illness.

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from September 1993 to 
April 1997, with five days of service in Southwest Asia in 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The veteran's July 2002 Supplemental Statement of the Case 
also includes the issues of service connection for a fungal 
rash of the armpits, personality change, a skin condition of 
the scrotum, and a skin condition of the inner nostrils.  The 
Board observes, however, that these issues were included in 
the March 2000 Statement of the Case but not the May 2000 
Substantive Appeal.  There is also no subsequent indication 
that the veteran has sought to continue his appeal on these 
issues.  Accordingly, these issues are not presently before 
the Board on appeal.

The May 2000 Substantive Appeal did include the issues of 
entitlement to higher initial evaluations for fibromyalgia 
and irritable bowel syndrome.  In an August 2002 rating 
decision, however, the RO assigned the maximum schedular 
evaluations for both of these disorders and notified the 
veteran that his appeal was resolved as to both issues.  To 
date, the veteran has not indicated any subsequent 
disagreement or other concerns about these grants, including 
the question of whether extra-schedular evaluations might be 
warranted for either disorder.  Accordingly, the Board is 
satisfied that the appeal has, in fact, been resolved as to 
both issues, and these issues are also not before the Board 
at the present time.

The issue of entitlement to an initial compensable evaluation 
for migraine headaches will be addressed in the REASONS AND 
BASES section of this decision, although the issues of 
entitlement to service connection for a psychiatric disorder, 
bilateral plantar fasciitis, and folliculitis will be 
addressed in the REMAND section of this decision.  The REMAND 
section will also address the issues of entitlement to a 
higher initial evaluation for impingement syndrome of the 
right shoulder and service connection for impingement 
syndrome of the left shoulder and sero-negative 
arthritis/tendonitis of multiple joints, as an appeal has 
been initiated as to these matters.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim
has been obtained by the RO, and the RO has notified him of 
the type of evidence needed to substantiate his claim.

2.  The veteran's migraine headaches are alternatively left-
sided or bi-frontal in nature, with more aching on the right 
than on the left, and productive of sensitivity to light; 
there is no evidence of characteristic prostrating episodes.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his disorder.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date.

In this regard, the Board notes that, in the report of the 
December 1997 VA brain and spinal cord examination, the 
veteran was recommended to have an electroencephalogram (EEG) 
and a computed tomography (CT) scan for his "interruptions 
of train of thought and problems at work and school."  
Although it is not clear from the record that these tests 
were ever performed, it also is not apparent that these tests 
were in any way related to the separate diagnosis of 
headaches from this examination report.  Therefore, the Board 
finds that, at least in regard to the present claim, the 
absence of such testing does not constitute a breach of the 
VA's duties under 38 U.S.C.A. § 5103A.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a July 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.  
This issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue (as here), however, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, the RO granted service connection for 
migraine headaches in the appealed November 1998 rating 
decision on the basis that chronic headaches were first shown 
in service.  A zero percent evaluation was assigned, 
effective from April 1997.

The RO based the initial zero percent evaluation on the 
results of a December 1997 VA neurological examination.  
During this examination, the veteran indicated that his 
headaches had actually decreased in frequency and severity 
since their onset one to two years earlier and were mainly 
stress-related.  There were two main types of headaches; the 
first was a bi-frontal and pressure type, which did not 
interfere with daily activities but would cause sleeping 
difficulty unless relieved (by Fiorinal or Ultram), and the 
second was sharp and left-sided, sometimes associated with 
nausea and blurred vision but "not considered indicative of 
true migraine."  The headaches were described as non-
specific in nature.  

In May 2001, the veteran underwent a second VA neurological 
examination, during which he reported headaches three to four 
times per week, more in the summer than during the winter.  
He indicated that precipitating factors included diesel 
exhaust, salads, and light.  The use of various pain 
medications was noted, with Fiorinal noted to be best.  The 
headaches were further described as bi-frontal, aching in 
nature, and more present on the right than on the left.  In 
summary, the veteran's headaches were described as consistent 
with muscle contraction and closed (open tension) headaches, 
and the resulting interference with his life was described as 
mild to moderate. 

The RO has evaluated the veteran's headaches at the zero 
percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under this section, a 10 percent is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months, while a zero percent 
evaluation is appropriate in cases with less frequent 
attacks.

In this case, the Board notes that the veteran's headaches 
are alternatively left-sided or bi-frontal in nature, with 
more aching on the right than on the left.  These headaches 
are also productive of sensitivity to light and have been 
noted to cause mild to moderate interference with the 
veteran's life.  That having been noted, there is no 
evidence, either in terms of objective findings or subjective 
complaints, of characteristic prostrating episodes.  Given 
the total absence of such episodes, the veteran's disability 
picture is substantially more characteristic of that 
contemplated by the criteria for a zero percent evaluation 
than that contemplated by the criteria for a 10 percent 
evaluation.  Accordingly, the preponderance of the evidence 
is against his claim for a compensable evaluation, and the 
claim must be denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected migraine headaches have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial compensable evaluation 
for migraine headaches is denied.


REMAND

During service, the veteran received treatment for mood 
swings.  His post-service medical records indicate continued 
mental health treatment, but the nature of his current mental 
health problems is far from clear.  A July 1997 VA treatment 
record indicates a likely schizoaffective disorder, but a 
December 1997 VA psychiatric examination report contains an 
Axis I diagnosis of an unspecified mental disorder.  The 
report of a March 2002 VA psychiatric examination contains an 
Axis I diagnosis of "[p]ersonality change due to 
fibromyalgia," but it is uncertain whether this diagnosis is 
meant to represent a psychiatric disorder or a personality 
disorder.  Further clarification of this matter is essential, 
particularly because service connection is presently in 
effect for fibromyalgia.    

Similarly, the veteran was treated for both plantar fasciitis 
and folliculitis during service, but it is unclear from post-
service medical records whether such disorders are still 
present.  The veteran's December 1997 VA orthopedic 
examination did not specifically address any disorders of the 
feet, but plantar fasciitis was noted in a September 1999 VA 
treatment record.  Similarly, the veteran's December 1997 VA 
skin examination did not specifically address folliculitis, 
but the veteran presented specific complaints of folliculitis 
in a subsequent, undated statement.  A VA general medical 
examination to clarify the nature, extent, and etiology of 
these disorders (if present) is warranted.

Additionally, in a February 2001 rating decision, the RO 
granted service connection for impingement syndrome of the 
right shoulder, with an initial 20 percent evaluation 
assigned, and denied entitlement to service connection for 
impingement syndrome of the left shoulder and sero-negative 
arthritis/tendonitis of multiple joints.  In February 2002, 
the veteran submitted a Notice of Disagreement with this 
decision, but the RO has not responded to date.  As such, it 
is incumbent upon the RO to issue a Statement of the Case 
addressing these particular issues.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, extent, and etiology of his 
claimed psychiatric disorder.  The 
examiner must be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  Based on the claims 
file review and the examination results, 
the examiner should indicate whether an 
actually diagnosable psychiatric disorder 
is present, and, if so, whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service or a service-connected 
disability.  If a known clinical 
diagnosis is not rendered, the examiner 
must so state and then must indicate 
whether the veteran actually suffers from 
a chronic disorder OR only sporadic 
symptomatology that is not chronic in 
nature.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report. 

2.  The RO should also afford the veteran 
a VA general medical examination to 
determine the nature, extent, and 
etiology of his claimed bilateral plantar 
fasciitis and folliculitis.  The examiner 
must be provided with the veteran's 
claims file and must review the entire 
claims file in conjunction with the 
examination.  With regard to the plantar 
fasciitis, the examiner should indicate 
whether this disorder is present, and, if 
so, whether it is at least as likely as 
not that such disorder is etiologically 
related to service.  With regard to 
folliculitis, the examiner should also 
indicate whether an actually diagnosable 
disorder is present, and, if so, whether 
it is at least as likely as not that such 
disorder is etiologically related to 
service.  If a known clinical diagnosis 
is not rendered, the examiner must so 
state and then must indicate whether the 
veteran actually suffers from a chronic 
disorder OR only sporadic symptomatology 
that is not chronic in nature.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report. 

3.  Then, the RO should issue a 
Supplemental Statement of the Case 
addressing the issues of entitlement to 
service connection for a psychiatric 
disorder, to include as due to an 
undiagnosed illness; bilateral plantar 
fasciitis; and folliculitis, to include 
as due to an undiagnosed illness.  This 
issuance should encompass consideration 
of 38 C.F.R. § 3.159 (2002), and the 
veteran should be afforded a reasonable 
period of time in which to respond before 
this case is returned to the Board, if 
necessary.

4.  The RO should also issue a Statement 
of the Case addressing the issues of 
entitlement to a higher initial 
evaluation for impingement syndrome of 
the right shoulder and service connection 
for impingement syndrome of the left 
shoulder and sero-negative 
arthritis/tendonitis of multiple joints.  
This issuance should encompass 
consideration of 38 C.F.R. § 3.159 
(2002), and the veteran should be 
afforded a reasonable period of time in 
which to respond before this case is 
returned to the Board, if necessary.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the outcome warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the this matter.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



__________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



